Citation Nr: 1030486	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  05-40 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968 and November 1990 to July 1991.  The Veteran also had 
numerous periods of active duty for training and inactive duty 
for training from 1969 to 2003.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, among other things, denied the 
Veteran's claims for service connection for asthma and tinnitus.  
The Veteran disagreed and perfected an appeal.  In September 
2006, a video hearing was held before the undersigned Veterans 
Law Judge (VLJ).  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.  In an August 
2007 decision, the Board remanded the claims for entitlement to 
service connection for asthma and tinnitus for further 
evidentiary and procedural development.

In April 2010, the Veteran submitted a report of a recent 
pulmonary function test (PFT) to the Appeals Management Center 
(AMC), which was then forwarded to the Board in June 2010.  The 
last supplemental statement of the case (SSOC) was issued in May 
2010 and it does not appear that the PFT was of record at that 
time.  Under 38 C.F.R. § 19.31, if the RO, or, in this case, the 
AMC, obtains pertinent evidence prior to certifying or 
transferring the case to the Board, such as in this situation, it 
must issue a SSOC. The Board concludes a SSOC was not needed 
here, however, because the additional evidence was not pertinent.  
The PFT showed continuing decline in respiratory function (a fact 
long in evidence), but it is not pertinent or relevant to the 
question at hand in this case, which is whether the Veteran's 
asthma is related to his military service, including any exposure 
during his Persian Gulf service.  The PFT contained no etiology 
opinion, so it would be pointless to remand the Veteran's case 
for issuance of a SSOC when the additional evidence has no 
bearing on adjudication of this claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to be 
avoided).  


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence supports a 
conclusion that the Veteran's asthma condition is unrelated to 
his active duty service.

2.  A preponderance of the competent medical evidence supports a 
conclusion that the Veteran's tinnitus condition is unrelated to 
his active duty service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for asthma is not 
warranted.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  Entitlement to service connection for tinnitus is not 
warranted.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran essentially contends that his current asthma 
condition began in 1991 when he served in Kuwait and was exposed 
to the smoke from oil fires.  See hearing transcript at page 3.  
He also contends that his tinnitus began in 1991 when he served 
on active duty.  See hearing transcript at pages 7-8.  The Board 
will first address preliminary matters and then render a decision 
on the issues on appeal.



Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, the Board remanded the Veteran's claims for 
further procedural and evidentiary development.  Specifically, 
the Board ordered VBA to obtain all service treatment records 
from the period between October 1966 to October 1968; to obtain a 
listing of the specific dates of active duty, active duty for 
training or inactive duty for training between October 1982 and 
March 2003; to obtain all VA treatment records from the VA 
facility in Marion, Illinois; and, to provide a VA medical 
examination if deemed to be appropriate.

The Board first observes that although VBA is required to comply 
with remand orders, it is substantial compliance, not absolute 
compliance that is required.  See Dyment v. West, 13 Vet.App. 
141, 146-47 (1999) (holding that there was no Stegall violation 
when the examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
record now includes an April 2010 response that indicates the 
Veteran's service treatment records for the period between 
October 1966 and October 1968 were not located.  A review of the 
record shows that a listing of the specific dates of active duty, 
active duty for training or inactive duty for training between 
October 1982 and March 2003 is included in the Veteran's VA 
claims folder, and that medical treatment records from Marion, 
Illinois, have been obtained.  Finally, the Board observes that 
the Veteran received an examination regarding both his asthma and 
tinnitus claims.  For those reasons, the Board finds that VBA has 
substantially complied with the Board's August 2007 remand order.



Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The record reveals that the Veteran was informed in letters dated 
November 2003, December 2005 and September 2007 that in order to 
establish service connection, the evidence must include evidence 
of a current disability, evidence of an injury, disease or event 
during service, and evidence linking the two.  In addition, the 
letters informed the Veteran of VA's duty to assist him develop 
his claim by making reasonable attempts to obtain federal, state 
or private records relevant to his claims, and by providing a 
medical examination or opinion, and the September 2007 letter 
informed the Veteran of how VA determines a disability rating and 
an effective date in compliance with the Court of Appeals for 
Veterans Claims (Court) holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Furthermore, the Board finds that even if the above letters 
failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) 
notice, this notice problem does not constitute prejudicial error 
in this case because the record reflects that a reasonable person 
could be expected to understand what was needed to substantiate 
the claims after reading the above letter as well as the rating 
decision, statement of the case, and supplemental statement of 
the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a review of 
the record on appeal shows that VA obtained and associated with 
the record all available and identified service treatment 
records, post-service VA and private treatment records identified 
by the Veteran.  As indicated above, the Veteran was afforded a 
VA examination in connection with his claim.  As is discussed 
below, the Board finds that the examination is adequate to decide 
the Veteran's claims.  The examiners not only reviewed the claims 
file, but they provided a detailed rationale for the opinions, 
including citation to specific evidence in the file.  
Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part of 
the claims files.  Hence, VA has fulfilled its duty to assist the 
Veteran in the prosecution of his claims and adjudication of this 
appeal may go forward.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

"Active military service" is defined, in part, as active duty; 
any period of active duty for training (ACDUTRA) during which a 
claimant was disabled or died from a disease or injury incurred 
or aggravated in the line of duty; and, inactive duty training 
(INACDUTRA) during which a claimant was disabled or died (i) from 
an injury incurred or aggravated in line of duty; or (ii) from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  See 38 
U.S.C.A. § 101(24) (West 2002); see also Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

Analysis

Preliminarily, the Board will address both issues because they 
present similar facts and identical law.  As noted above, the 
Veteran testified at the September 2006 hearing that he first 
incurred the symptoms he believes are asthma when he was exposed 
to the smoke from oil fires in Kuwait in 1991.  See hearing 
transcript at page 3.  The Veteran acknowledged that he had 
asthma when he was very young, but that the symptoms diminished 
and did not reappear until he was in Kuwait.  He also claims that 
he started experiencing a ringing in his ears in 1991.  See 
hearing transcript at pages 7-8.

Initially, it must be noted that neither of the Veteran's claims 
warrant special consideration based on his Persian Gulf service.  
Both conditions have been diagnosed, so there is no undiagnosed 
illness claim here.  38 C.F.R. § 3.317.

Also, when the Veteran initially filed his asthma claim, he 
indicated that he believed this was the result of exposure to 
mold in the building he worked in for the Reserves.  It appears 
that the Veteran may work as a civilian employee for the Reserves 
in addition to his military service.  VA compensation is not 
available for any condition that has resulted from his civilian 
employment for the military.  As discussed in more detail below, 
there is no evidence suggesting asthma is the result of or began 
during any period of active duty or active duty for training, and 
it is not the result of an "injury" incurred during a period of 
inactive duty training.

With regard to Shedden element (1), the Board observes that the 
record includes diagnoses for asthma and tinnitus.  Thus, element 
(1) is satisfied.

With regard to element (2), in-service incurrence or aggravation 
of a disease or injury, the evidence shows that the Veteran was 
on active duty between November 1990 and July 1991, and he claims 
that he incurred both asthma and tinnitus during this period.  
The evidence also shows that the Veteran's statements regarding 
the onset of asthma and tinnitus are inconsistent and, to the 
extent that he contends that his disorders began in 1991, they 
are inconsistent with the documentary evidence in the record.

The record evidence includes a December 2003 VA consult note that 
states that the Veteran told the examiner that "he had the onset 
of shortness of breath in about 2001 and it seemed to get worse 
into 2002."  The Veteran further told the examiner that his 
symptoms were aggravated by exposure to "certain allergens such 
as environmental cleaning agents," without contending that he 
was exposed to any such agents or allergens during his active 
duty in 1991.  The examiner noted that the Veteran's medical 
records indicated that the Veteran "had had some problems with 
exposure to molds in the past, and that this had aggravated his 
breathing."  The Veteran testified that he worked in a building 
as a civilian that had problems with mold.  There is, however, 
nothing in the record that suggests that the Veteran told the VA 
examiner about his exposure to smoke during active duty.  

An August 2002 examination report by Dr. M.G. states that the 
Veteran started having breathing problems "for the last 5-6 
years."  Dr. M.G. stated that the Veteran reported the symptoms 
began with exposure to "outside environments" and with 
exercise.  The examiner also stated that the Veteran reported 
that he worked in a building "which has a lot of mold."  

Service treatment records include a May 1991 "Chronological 
Record of Medical Care" form indicating that the Veteran had 
"left knee abrasion, right knee swollen, possible hernia" 
during his deployment to Southwest Asia.  In the May 1991 form, 
the Veteran responded that he did not have a cough or sinus 
infection, nor did he indicate that he was receiving any 
treatment for asthma or breathing problems at that time.  

In a July 1991 record, the Veteran indicated that he entered the 
Southwest Theater of Operations on December 2, 1990, and departed 
on June 26, 1991, and that he had been exposed to oil fires or 
oil fumes in Kuwait, and had handled petroleum products and 
spraying insecticides.  An October 18, 1992, statement indicates 
that the Veteran "suffered constant abdominal pain . . . while 
in SWA [Southwest Asia]."  A March 1992 service treatment record 
entry states that the Veteran complained of shortness of breath.  
The impression provided by the examiner was of bronchitis.  An 
April 1992 service treatment entry reports complaints of various 
problems including knee and shoulder injuries and shortness of 
breath.  A diagnosis entry reports "R/O [rule out] chronic 
hepatitis, R/O Bronchitis."

Of significant importance here is the report of a Persian Gulf 
registry examination conducted by VA in April 1994.  At that 
time, the Veteran brought up various health complaints.  He 
specifically denied any "ear" complaints.  He also stated that 
he had some shortness of breath with climbing stairs, but "No 
history of asthma, either before or after Persian Gulf service,"

The Court has held that contemporaneous evidence has greater 
probative value than history as reported by the claimant. See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994). The Court has also 
held that the Board may consider whether the Veteran's personal 
interest may affect the credibility of testimony.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, the first 
time that the Veteran contended that exposure to oil fires in 
Kuwait during active duty service caused the onset of his asthma 
was at the September 2006 hearing.  There is nothing in the 
record that suggests the Veteran complained he had asthma in 
1991.  The records only show that he complained of shortness of 
breath in March and April 1992 when he was diagnosed with 
probable bronchitis.  Also, significantly, the records show that 
in 1994 he expressly stated he had no history of asthma since 
his Persian Gulf service.  Therefore, before he testified in 
September 2006, all prior medical history and statements showed 
that his asthma began well after 1991.  It is for these reasons 
that the Veteran's alleged continuity of symptomatology during 
and since his service in 1991 is simply not credible. 

Moreover, there is nothing in the record to show that the Veteran 
incurred asthma during a period of ACDUTRA.  Records show that 
the Veteran served in ACDUTRA status for a total of 44 days 
between 1994 and his discharge in 2003.  The Veteran has not 
contended, and there is nothing in the record to show, that he 
incurred asthma during any period of ACDUTRA after his release 
from active duty in 1991.  

In sum, the contemporary records do not show that the Veteran had 
asthma during a period of active duty.  The Board considers the 
documentary evidence to have greater probative value than the 
recollection of the Veteran that he had asthma in 1991.  While 
the Board recognizes that the Veteran is competent to testify 
about the symptoms he experienced and the times he experienced 
them, his recollection is not borne out by the medical records of 
the relevant time.  The evidence shows that the major complaint 
the Veteran had upon his return from Southwest Asia was abdominal 
pain, not breathing problems.  Although he complained of some 
shortness of breath during the 1994 Persian Gulf examination, he 
expressly denied any pertinent history of asthma.  His 
recollection that he had breathing problems in 1991 lacks 
credibility because the statements were made in support of a 
claim to obtain monetary benefits almost 15 years after the time 
that he claims he experienced breathing problems.  Moreover, his 
testimony is further diminished by his statements to VA medical 
staff and Dr. M.G. that his symptoms began, at the earliest, in 
about 1995.  Because the documentary evidence outweighs the 
Veteran's statements, the Board finds that Shedden element (2) is 
not satisfied with regard to the Veteran's claim for entitlement 
to service connection for asthma.

With regard to the claim for service connection for tinnitus, the 
Board notes that there are no service treatment records or any 
other medical records that indicate that the Veteran sought 
treatment for or complained of tinnitus in 1991.  Again, the 
Veteran's testimony that his tinnitus began in 1991 was made 
about 15 years after the time he claims he first experienced the 
condition and in support of his claim for monetary benefits.  The 
Veteran's credibility is diminished not only because there is no 
contemporary medical record indicating that the condition 
existed, but also because the Veteran has told health care 
providers that the condition started in about 2002 and about 
2006.   Because the documentary evidence showing that there was 
no tinnitus condition outweighs the Veteran's statements that 
there was, the Board finds that Shedden element (2) is not 
satisfied with regard to the Veteran's claim for entitlement to 
service connection for tinnitus.

The Board further observes that the Veteran's claims also fail 
because there is no evidence showing a nexus between an in-
service event or injury and his current asthma or tinnitus 
disorders.  A VA examiner provided a March 2010 examination 
report addendum indicating that the Veteran's VA claims folder 
was reviewed.  The examiner noted the March 1992 complaint of 
shortness of breath and the diagnosis of "possible bronchitis."  
The examiner stated that the records indicate that the Veteran 
was diagnosed with asthma in August 2002.  Thus, there was no 
diagnosed condition during the 1991 period of active duty.  For 
that reason, the examiner opined that the Veteran's asthma "was 
not caused by or resulted from his active military service."

Similarly, a December 2009 VA audiology report states that the 
Veteran's tinnitus is less likely as not related to his active 
duty service.  The examiner's rationale was that a hearing test 
accomplished by the Veteran one-to-two months before his 
discharge from active duty in 1991 indicated normal hearing and 
contained no reference that the Veteran had tinnitus symptoms, 
and because the Veteran told previous examiners that his tinnitus 
did not begin until about 2002.  

To the extent that the Veteran contends that his asthma and 
tinnitus began during active duty in 1991, the Board observes 
that there is no evidence of record that the Veteran has the 
training, experience or education necessary to make such a 
medical determination.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  For that reason, 
the Veteran's testimony and statements that can be construed to 
be a nexus opinion are not as probative as those provided by the 
VA physician's assistant and the audiologist.

In sum, for the reasons stated above, the Board finds that 
entitlement to service connection for asthma and tinnitus is not 
warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


